               Case 3:17-cv-07210-SK Document 235-1 Filed 08/03/20 Page 1 of 3




     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4
     MARCIA BERMAN
 5   Assistant Branch Director

 6   R. CHARLIE MERRITT
 7   KEVIN P. HANCOCK
     Trial Attorneys
 8   Civil Division, Federal Programs Branch
     U.S. Department of Justice
 9   1100 L Street NW
10   Washington, D.C. 20005
     (202) 514-3183 (phone)
11   (202) 616-8470 (fax)
     E-mail: kevin.p.hancock@usdoj.gov
12
13   Attorneys for Defendants

14
15                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17    MARTIN CALVILLO MANRIQUEZ,
      JAMAL CORNELIUS, RTHWAN                            No. 17-7210
18
      DOBASHI, and JENNIFER CRAIG on behalf
19    of themselves and all others similarly situated,

20                           Plaintiffs,                 DECLARATION OF MARK A. BROWN
21             v.
22    UNITED STATES DEPARTMENT OF
      EDUCATION and BETSY DEVOS, in her
23    official capacity as Secretary of Education
24
                             Defendants.
25
26
27
28



     Declaration of Mark A. Brown
     3:17-cv-7210 SK
               Case 3:17-cv-07210-SK Document 235-1 Filed 08/03/20 Page 2 of 3




              I, Mark A. Brown, hereby declare under the penalty of perjury as follows:
 1
 2   1.       I am over the age of 18 and competent to testify to the matters herein.

 3   2.       I am Chief Operating Officer of Federal Student Aid (FSA) in the U.S. Department of
 4
     Education. I was appointed to my position on March 4, 2019, by U.S. Secretary of Education
 5
     Betsy DeVos. I served in the U.S. Air Force (USAF) for 32 years and retired as a major general.
 6
 7   Most recently I served as the deputy commander for the Air Education and Training Command.

 8   Prior to that I served in a series of roles in the USAF.
 9   3.       I certify that I am duly authorized, am qualified, and have been given authority by the
10
     Department to make the statements contained in this Declaration regarding the Department’s
11
     report as to its compliance with the preliminary injunction entered in this matter. The statements
12
13   contained herein are based on my personal knowledge as an employee of the Department, and

14   my review of the pertinent records.
15   4.       As Chief Operating Officer, I oversee the management of FSA. Through my duties as
16
     Chief Operating Officer and my discussions with Department staff working on borrower defense
17
     issues, I am familiar with the Department’s efforts to comply with the preliminary injunction
18
19   entered in this lawsuit, including the steps taken by the Department since the order entered by

20   this Court described in the following paragraph.
21
     5.       I am also aware of the order entered by this Court on August 19, 2019, directing the
22
     Department to produce a full report as to its compliance with the preliminary injunction and to
23
24   answer certain questions about how many members in the class certified in this case received

25   incorrect notices that payments were due on their loans, how many class members were subject
26   to further collection or enforcement efforts based on their receipt of an incorrect notice, and the
27
     specific steps the Department has taken to remedy these issues.
28


     Declaration of Mark A. Brown
     3:17-cv-7210 SK
                                                        1
                Case 3:17-cv-07210-SK Document 235-1 Filed 08/03/20 Page 3 of 3




     6.        I am further aware of the order entered by this Court on October 24, 2019, directing the
 1
 2   Department to provide status reports regarding its attempts to comply with the preliminary

 3   injunction on a monthly basis, with certain specified information.
 4
     7.        To comply with the Court’s orders, FSA has taken a number of actions to collect and
 5
     analyze data from the federal loan servicers that manage federal student loan borrowers’ loan
 6
 7   records to respond to the questions in the Court’s order and to respond to such information, such

 8   as establishing ongoing compliance and communications monitoring processes, in addition to
 9   continuing the compliance monitoring work already in progress before the Court’s order was
10
     issued.
11
     8.        A report detailing the actions described in the preceding paragraph is attached as Exhibit
12
13   A.

14   9.        The report was drafted by staff in FSA and accurately describes the Department’s
15   analysis of its compliance with the preliminary injunction order as of August 3, 2020.
16
     I declare under penalty of perjury, pursuant to the provisions of 28 U.S.C. § 1746, that the
17
     foregoing is true and correct.
18
19   Executed on this 3rd day of August, 2020.
20
21                                                                                _
                                             Mark A. Brown
22                                           Chief Operating Officer
23                                           Office of Federal Student Aid
                                             United States Department of Education
24
25
26
27
28


     Declaration of Mark A. Brown
     3:17-cv-7210 SK
                                                        2
